 In the Matter of ELECTRO-MOTIVE CORPORATION, A,DELAWARE CORPORA-TIONandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OFAMERICA, LOCAL 719, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. R-°2°039.=Decided February 4, 1941Investigation and Certification of Representatives:stipulation for certificationupon consentelection.Mr. Denton Jolly,of Detroit, Mich., for the Company.,Meyers c Meyers,byMr. Ben Meyers,of Chicago, Ill., for theUnited.Mr. Lewis Shaffer,andMr. R. M. Young,of Chicago, Ill., for theIndependent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn July 23, 1940, International Union, United Automobile Work-ers of America, Local 719, affiliated with the Congress of IndustrialOrganizations, herein called the United, filed with the RegionalDirector for the ' Thirteenth Region (Chicago, Illinois) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Electro-Motive Corporation, hereincalled the Company, engaged in the manufacture of various types andkinds of passenger, freight, and switching locomotives and partsthereof at McCook, Illinois, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On De-cember 18, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an,ap-propriate hearing upon due notice.On December 23, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, the29 N. L. R. B., No 71.393 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited, and Independent Diesel `Yorkers Association, herein calledthe Independent, a labor organization claiming to represent em-ployees directly, affected by the investigation.Pursuant to notice, ahearing was held on December 30, 1940, at Chicago, Illinois, beforeJack G. Evans, the Trial Examiner duly designated by the Board.The Company, the United, and the Independent were representedby counsel and participated in the hearing.On December 30, 1940,during the course of the hearing, the Company, the United, the Inde-pendent, and the Regional Director entered into a "STIPULATIONFOR CERTIFICATION OF REPRESENTATIVES UPON CON-SENT ELECTION." On January 7, 1941, the parties entered intoan "AMENDMENT TO STIPULATION FOR CERTIFICATIONOF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the Stipulation, as amended, an election by secretballot was conducted on January 15, 1941, under the 'direction andsupervision of the Regional Director, among all production and main-tenance employees and such job checkers known as timekeepers ofElectro-Motive Corporation employed at its system of plants locatedatMcCook, Illinois, excluding, however, the direct representativesof the management such as officers and directors of the Company, salesmanagers and assistant sales managers, factory managers and assistantfactory managers, directors and employees of sales, accounting, per.sonnel and industrial relations departments, directors of purchasesand assistant directors of purchases, superintendents and assistantsuperintendents, general foreman, foremen and assistant foreman, anygroup leader's who are designated by the Company to act during anyportion of their working ,period in a supervisory capacity, and allother persons working in a supervisory capacity, including those hav-ing the right to hire or discharge and those whose duties includerecommendation as to hiring or discharging, and those employeeswhose work is of a confidential nature, time-study men, plant-protec-tion employees, all clerical employees, chief engineers and shift op-erating engineers in power plants, designing (drawing board), pro-duction estimating and planning engineers, draftsmen and detailers,physicists, chemists, metallurgists, service delivery instructors, time-keepers, technical school students, indentured apprentices, and thosetechnical or professional employees who are receiving special train-ing, and kitchen and cafeteria help, to determine whether said em-ployees desire to be represented by the United, by the Independent orby neither.On January 20, 1941, the Regional Director issued andduly served upon the parties his Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report havebeen filed by any of the parties. ELECTRO-MOTIVE CORPORATION395In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total number on eligible list______________________________ 2,757Total numberof ballots cast -------------------------------2,631Total number of ballots cast for U.A.W., C. I. 0.________-__1,520Total number of ballots cast for Independent_____________580Total number of ballots cast for neither___________________512Totalnumber of ballots challenged_______________________18Totalnumber of blank ballots____________________________0Totalnumber of void ballots_____________________________1Upon the basis of, the Stipulation, as amended, the Election Re-port, and the entire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Electro-Motive Corporation, McCook, Illi-nois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production, and maintenance employees and such job check-ers known as timekeepers of Electro-Motive Corporation, employedat its system of plants located at McCook, Illinois, excluding, how-ever, the direct representatives of the management, such as officersand directors of the Company, sales managers and assistant salesmanagers, factory managers and assistant factory managers, direc-tors and employees of sales, accounting, personnel, and industrialrelations departments, director's of purchases and assistant directorsof purchases, superintendents and assistant superintendents, generalforeman, foremen and assistant foreman, any group leaders who aredesignated by the Company to act during any portion of their work-ing period in a supervisory capacity, and all other persons workingin a supervisory capacity, including those having the right to hire ordischarge and those whose duties include recommendation as to hir-ing or discharging, and those employees whose work is of a confiden-tial nature, time-study men, plant-protection employees, all clericalemployees, chief engineers and shift operating engineers in powerplants, designing (drawing board), production estimating and plan-ning engineers, draftsmen and detailers, physicists, chemists, metal-lurgists, service-delivery instructors, timekeepers, technical schoolstudents, indentured apprentices, and those technical or professionalemployees who are receiving special training, and kitchen and cafe-teria help, constitute aunit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.International Union, United Automobile Workers of America,Local 719, affiliated with the Congress of Industrial Organizations,has been designated and-selected by a majority of the employees in theabove unit and is their representative for the purposes of collectivebargaining and is the. exclusive representative of all employees inthe said unit, within the meaning- of Section 9 (a) of the NationalLabor Relations Act.'CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the NationalLabor Re-lations Act,IT ISHEREBY CERTIFIEDthat International Union, United Automo-bileWorkers of America, Local 719, affiliated with the Congress ofIndustrial Organizations, has been designated and selected by a ma-jority of all production and maintenance employees and such jobcheckers known as timekeepers of Electro-Motive Corporation, em-ployed at its system of plants located at 'McCook, Illinois, excluding,however, the direct representatives of the management, such as officersand directors of the Company,salesmanagers andassistant salesmanagers, factory managers and assistant factory managers,directorsand employees of sales, accounting, personnel, and industrial relationsdepartments, directors of purchases and assistant directors of pur-chases, superintendents and assistant superintendents, general fore-man, foremen and assistant foreman, any group leaders who aredesignated by the Company to act during any portion of their work-ing period in a supervisory capacity, and all other persons workingin a supervisory capacity, including those having the right to hireor discharge and those whose duties include recommendation as tohiring or discharging, and those employees whose workis of a con-fidential nature, time-studymen, plant-protection employees, allclerical employees, chief engineers and shift operatingengineers inpower plants, designing (drawing board), production estimating andplanning engineers, draftsmen and detailers, physicists,chemists,metallurgists, service-delivery instructors, timekeepers, technicalschool students, indentured apprentices, and those technical or pro-fessionalemployees who are receiving special training, and kitchenand cafeteria help, as their representative for the purposes of collec-tive bargaining, and that, pursuant to the provisions of Section 9 (a)of the Act, International Union, United Automobile Workers ofAmerica, Local 719, affiliated with the Congress of Industrial Or-ganizations, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.